DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a CIP to Application No. 16/162191, now US Patent 10640188.
An amendment was filed by applicant on 12/23/2021.
Claims 1-3, 7, 9, 11, 41, 43 and 44 are amended.
Claims 4-6, 8, 10 and 12-37 are canceled.
6.	Claims 1-3, 7, 9, 11 and 38-46 are remaining in the application.
Terminal Disclaimer
7.	Applicant’s terminal disclaimer (TD) filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10640188 has been accepted.  It was approved on 12/30/2021 and has been recorded.
Allowable Subject Matter
8.	Applicant’s amendment and TD are sufficient to overcome all previous rejections in the Non Final Rejection mailed on 9/23/2021.
9.	In view of the foregoing, the remaining claims 1-3, 7, 9, 11 and 38-46 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest:
The claimed passive ballast device, configured for use with a submersible vehicle in a liquid environment, comprising: a chamber having at least one rigid wall to define at least a portion of a chamber volume; a passively movable compensator having at least first and second surfaces, the first surface configured to be exposed to the liquid environment, the second surface excluded from the liquid environment, and forming, together with the at least one rigid wall of the chamber, a fluid-tight seal to establish a remainder portion of the chamber volume, to exclude the liquid environment from the chamber volume and configured to adjust the chamber volume to at least a first chamber volume and a second chamber volume; wherein the chamber volume is configured to establish at least a first buoyancy and a second buoyancy; wherein the passively movable compensator is configured to respond to a change in environmental pressure within the liquid environment.
As specifically claimed by applicant.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/10/2022